Opinion of the Court.
THIS writ of error is prosecuted to reverse an order of the county court of Nelson, establishing a road. The assignments of error are various, and among other things they question the sufficiency of the order appointing the viewers of the road. The viewers, on the application of Martin H. Wickliffe. were, by the order appointing them, directed to “ view and report, truly and, impartially, to court, the conveniences and inconveniences which will result, as well to individuals as to the public, by opening a road from the Elizabethtown road to Runnersport warehouse, in such manner as said Wickliffe may direct.”
This order is not only in substance, but in language, precisely the same as that which was held by this court to be invalid, in the case of Hubbard vs. Wickliffe, 2 Marsh. 502; and on the authority of that case, the order appointing the viewers, and all subsequent proceedings thereunder, must be reversed with costs.